Citation Nr: 1027874	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the neck and 
back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1943 to February 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2001, the Veteran testified 
at a hearing before a Veterans Law Judge who is no longer 
employed by the Board; a transcript of the hearing is of record.  
In February 2001 and November 2007, the Board remanded the claim 
for additional development.  The Veteran testified before the 
undersigned at a travel Board hearing in November 2009; a 
transcript of the hearing is of record.  In January 2010, the 
Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

As noted by the Board in January 2010, in a statement 
received at the RO in November 2009, the Veteran expressed 
disagreement with the rating assigned for the shell 
fragment wound residual of the right thigh, the rating 
assigned for the right chest wall strain, the rating 
assigned for the anxiety reaction, as well as the denial 
of service connection for osteoarthritis of the right 
shoulder, both hips, both knees and legs.  He also took 
issue with the denial of service connection for a 
cardiovascular disorder as well as for arterial 
claudication of both lower extremities.  Finally, the 
Veteran alleged that his service-connected disabilities 
precluded him from working.  These issues have not been 
developed for Board review; they are once again referred 
to the RO for actions deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

REMAND

Regarding the claim of service connection for arthritis of the 
neck and back, the Veteran contends that such disability is due 
to his service.  In the alternative, he claims that it is due to 
his service-connected SFW of the right chest and/or residuals of 
shrapnel wound of the right posterior chest and/or right chest 
wall strain.  In the January 2010 remand, the Board instructed 
the RO to arrange for the Veteran to be examined by a physician 
to determine whether he currently has arthritis of the neck and 
back that was incurred in service or is related to (caused or 
aggravated by) his service-connected right chest disabilities.  
The Board finds that this portion of the development was not 
accomplished in the March 2010 VA medical examination.

As noted by the Veteran's representative in June 2010, the March 
2010 examination was not conducted by a physician.  The examiner 
is a nurse practitioner and, according to M21-1MR, Part III, 
Subpart IV, Chapter 3, Section D 18 (a), an examination report 
must be signed by a medical doctor when an examination has been 
conducted by a nurse practitioner.  A medical doctor did not 
review or sign the March 2010 VA examination report; therefore, 
the examination report is inadequate for rating purposes.

Moreover, while the March 2010 examiner stated that the Veteran's 
arthritis of the neck and back was not caused by or related to 
his military service, she failed to provide the requested opinion 
as to secondary service connection; that is, is the arthritis of 
the back and neck caused or aggravated by the Veteran's service-
connected disabilities? 

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Given that the March 2010 VA 
examination did not fully conform to the Board's remand 
instructions, and because the information sought is critical to 
the matter at hand, the Board finds no alternative to this 
further remand.  On remand, the AMC/RO should ensure that the 
requested VA examination report complies with the requirements of 
M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18 (a).  
Prior to scheduling the Veteran for an examination, the AMC/RO 
should obtain up-to-date treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is 
requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers who treated him for 
arthritis of the neck and back.  After he 
has signed the appropriate releases, all 
outstanding records should be obtained and 
associated with the claims folder. All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The Veteran should be afforded a VA 
orthopedic examination in accordance with 
M21-1MR, Part III, Subpart IV, Chapter 3, 
Section D 18 (a) to determine whether he 
currently has arthritis of the neck and 
back that was incurred in service or is 
related to (caused or aggravated by) his 
service-connected disabilities.  His file 
must be reviewed by the physician in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

Based on review of the Veteran's pertinent 
medical history, examination of the 
Veteran, and with consideration of sound 
medical principles, the physician should 
provide the following opinions:

(a) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed arthritis of the neck 
and back was incurred in service? 

(b) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed arthritis of the neck 
and back was caused or aggravated (i.e., 
chronically worsened) by his service-
connected disabilities? 

(c) If it is determined that such 
disability was not caused, but was 
aggravated by, the Veteran's service-
connected disabilities, the examiner should 
identify the baseline level of severity of 
the arthritis prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the increase 
in severity of the arthritis is due to 
natural progress, the physician should 
identify the degree of increase in severity 
due to natural progression.  The physician 
must explain the rationale for all opinions 
expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  Thereafter, readjudicate the claim of 
service connection for arthritis of the 
neck and back.  The provisions of 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If the 
claim remains denied, issue an appropriate 
SSOC and afford the Veteran and his 
representative the appropriate opportunity 
to respond before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


